Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
This Action is in response to the papers filed on June 17, 2022. Claims 54, 56-58, 60, 62, 66-70 and 74-82 are currently pending. Claims 54, 58, 62, 66, 67-70 have been amended, claims 55, 59, 61, 63-65 and 71-73 have been canceled and claims 74-82 have been added by Applicants’ amendment filed on 6/17/2022. 
Applicants’ election of the following species was previously acknowledged: 
(a) Directly illuminating a DRG, as the species of delivering the wavelength of light stimulus (54-58, 60-73);
(b) Archaerhodopsin-3 (Arch), as the species of light sensitive protein (54-73);
(c) A preprotachykinin-A (PPT) promoter, as the species of regulatory region (54-73);
(d) An adeno-associated virus ( AA V) vector, as the species of vector ( 54-73 ); and
(e) AAV8, as the species of AAV vectors (54-73).

Claim 59 (now canceled)  was previously withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected species, there being no allowable generic or linking claim. The species restriction requirement was previously made FINAL.  
	Therefore, claims 54, 56-58, 60, 62, 66-70 and 74-82 are  currently under examination to which the following grounds of rejection are applicable. 
Priority
This Application filed on June 27, is a CON of 13/637,977 filed on 05/10/2013, now abandoned, which is a 371 of PCT/US11/31297, filed April 5, 2011. Applicant’s claim for the benefit under 35 U.S.C. 119(e) of prior-filed provisional application 61/, 321,117 filing date 04/05/2010 is acknowledged.
Thus, the earliest possible priority for the instant application is April 5, 2010.  
Response to arguments
New objections in response to Applicant arguments or amendments:
Claim Objections
	The amendment to the claims filed on June 17, 2022 does not comply with the requirements of 37 CFR 1.121(c) because amended claim 62 filed on 6/172022 was not completely marked with respect to the previously presented claims, filed on 2/25/2021. Specifically, claim 62 is not identified with the proper status in the claim listing. Amendments to the claims filed on or after 2/25/2021 must comply with 37 CFR 1.121(c) which states:
	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
Any further claim amendments must comply with 37 CFR 1.121(c) or they may not be entered.
Withdrawn objections/ Rejections in response to Applicants’ arguments or amendments
Drawings
Applicant’s amendment of June 17, 2022 to the drawings has been received.  This corrects the deficiencies noted in the previous Office action.
Statutory type (35 U.S.C. 101) double patenting rejection
In view of Applicants’ amendment of claims 54 and 62 and cancelation of claim 63, the objection to claims 68, 69 and 70 under 37 CFR 1.75 as being a substantial duplicate of claims 54, 62 and 63, respectively, has been withdrawn.
Maintained Rejections in response to Applicants’ arguments or amendments
Claim Rejections - 35 USC § 112 second paragraph 
Claims 54, 56-58, 60, 62, 66-70 and 74-82 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. This rejection has been modified as necessitated by amendment of the claims in the responses filed 6/17/2022.
Claim 54 has been amended to recite “wherein the polynucleotide comprises a regulatory region driving expression of a sequence encoding archaerhodopsin-3 (Arch) and the regulatory region comprises at least one of a preprotachykinin-A (PPT) promoter, a voltage-gated sodium channel subunit alpha (Scn10a) promoter, and a vanilloid receptor subtype 1 (TRPV1) promoter”. Claim 54 is incomplete for omitting essential steps, such omission amounting to a gap between the steps. See MPEP § 2172.01. While all of the technical details of a method need not to be recited, the claims should include enough information to clearly and accurately describe the invention and how it is to be practice. The only disclosed step to relieve neuropathic pain in a subject is transfecting DRG with a polynucleotide using an AAV vector by intrathecal injection. It is not apparent as to under what structural or functional parameters transfecting DRG neurons with a polynucleotide using an AAV vector as claimed by intrathecal injection is indicative or correlative to the preamble of the claims. Note that the Specification discloses that activation of light sensitive expressed Arch in transfected DRG neurons increase intracellular negativity of DRG cells and, ultimately, silencing spontaneously-active DRG neurons (“ArchT expression coupled with green light exposure leads to a decrease in resting membrane potential. This shows that ArchT+green light causes a increase in intracellular negativity, another measure that shows this method can decrease the activity of these treated cells.” para. [0171] of the published application)
Additionally, claim 54 is directed to a method to relieve neuropathic pain in a subject comprising transfecting DRG neurons of the subject with a polynucleotide using an adeno-associated viral (AAV) vector by intrathecal injection.  However, it is unclear whether the subject recited in the method of claim 54 is actually suffering from or neuropathic pain, whether the subject is any subject that may or may not be suffering from neuropathic pain.  In other words, the claim does not explicitly set forth whether the subject is actually “in need of such relieve” or not.
Claim 58 is indefinite in its recitation of “to increase rheobase”. The recitation of term “an increased rheobase” is a relative term and renders the claim indefinite.  The term "rheobase" is not defined by the claim. What rheobase conditions are considered "increased" varies widely in the art depending on the individual situation as well as the person making the determination. Although it is acknowledged the specification some conditions that are considered by applicant to be "an increased rheobase” (¶ [0169], ¶ [0170] of the published application ), these are merely exemplary and non-limiting. The metes and bounds of the claims are unclear particular since increased would vary depending on current injected to create spiking activity and control conditions. As such, the metes and bounds of the claims cannot be determined.
Claims 56-57, 60, 62, 66-70 and 74-82 are rejected insofar as they depend directly or indirectly on claim 54. 
Claim Rejections - 35 USC § 112 first paragraph - Enablement
Claims 54, 56-58, 60, 62, 66-70 remain rejected and new claims 74-82 are rejected under 35 U.S.C. 112, first paragraph, because the claims are not enabling for a method of relieving neuropathic pain in a subject by transfecting DRG with the claim AAV vectors  by intrathecal injection, said vectors encoding  the  light driven proton pump archaerhodopsin-3 (Arch) and the regulatory region comprises at least one of a preprotachykinin-A (PPT) promoter, a voltage-gated sodium channel subunit alpha (Scn10a) promoter, and a vanilloid receptor subtype 1 (TRPV1) promoter, wherein there is not expression of the light sensitive Arch protein. 
While applicant arguments partially overcome some of the issues, some additional issues remain that are discussed below. An large embodiment of the instant application is to methods of relieving neuropathic pain by transfecting DRG with a polynucleotide using an AAV vector by intrathecal injection, said AAV vector comprising a nucleotide encoding  Arch under the control of at least one of the following promoters: preprotachykinin-A (PPT) promoter, a voltage-gated sodium channel subunit alpha (Scn10a) promoter, and a vanilloid receptor subtype 1 (TRPV1), wherein light-sensitive protein Arch is not expressed with the intended function of reduction of neuropathic pain relative to before transfecting said DRG neurons with the AAV vector by intrathecal injection. 
In relation to the to preprotachykinin-A (PPT) promoter and  voltage-gated sodium channel subunit alpha (Scn10a) promoter, the Specifications discloses that these two promoters are identified as DRG specific promoters (paragraph [0072] of the published application). Specifically, the PPT promoter directs high levels of expression in dorsal root ganglia (DRG) neurons in culture either endogenously or when linked to a receptor construct. (paragraphs [0074],[0131],[0168] of the published application).  In relation to the voltage gated sodium channel (Scn10a) promoter, the specification discloses at paragraphs [0075],[0168], and Fig. 11, a variety of transcription factor binding sites conserved among mouse, rat and human. In relation to the protein nociceptive-neuron marker vanilloid receptor suptype 1 (TRV1), the Specification teaches that all DRG neurons subpopulations were positive for expression of TRV1, providing support for a functional TRV1 promoter in DRG neurons.
 In relation to intrathecal injection (IT) using an AAV, the Specification states, “Pseudotyping of rAAV with capsids of serotypes 1, 3 and 5 was tested alone or in combination with a modification of the ITR. The former alters vector tropism and the latter allows packaging of sc-rAAV vectors. Combining both types of modification led to the identification of sc-rAAV1 as a vector that performed superiorly in the IT space…. Serotype 5 performed favorably in the same study but seemed to be substantially weaker than serotype 1. In a subsequent study, which will be discussed in detail below, we found that serotype 8 performed even better than any of the previously tested capsids and thereby became the basis of our current vectors. …. and the self-complementary variants of AAV8 and AAV2 exhibited earlier onset and higher transgene production than the respective single-stranded vector ” (paragraphs [0162]-[0163]). The Specification further refers to the teachings of Natkunarajah to explain that the self-complementary variants of AAV8 and AAV2 exhibited earlier onset and higher transgene production than the respective single-stranded vector (paragraphs [0162]-[0163]) and exemplifies IT administration of sc-rAAV1 and sc-rAAV8 encoding either enhanced halorhodopsin (eNpHR) or archaerhodopsin (Arch) fused to eGFP under the transcriptional control of Scn10a or PPT, when packaged into AAV (i.e. AAV8) capsids, efficiently transduce pain pathway neurons in vivo (paragraphs [0032] [0169]). Moreover, the Specification exemplifies “administration of sc-rAAV8 expressing the marker gene EGFP (under the control of the CMV promoter/enhancer) which revealed strong specific EGFP fluorescence, exclusively in DRG neurons and their axons, and dendrites entering and exiting the DRG (FIG. 8)” (paragraph [0164]). 
In relation to reduction in hyperexcitability of dorsal root ganglion (DRG) cells, the Specification discloses that different DRG cells were transfected in vivo with an AAV8 vector carrying the CAGG-ArchT-GFP vector (e.g, a Scnl0a promoter) and, following isolation, recordings to measure rheobase (FIG. 13A) and resting membrane potential (FIG. 13B) were conducted ex vivo, with or without exposure to green light (paragraph [0170] of the published application), where the rheobase was increased to approximately 3.5 nanoamps in transduced cells relative to DRG not expressing ArchT (e.g, 2 nanonamps baseline condition (untreated tissue, no ArchT). The Specification concludes, “ expressing ArchT, establishing that ArchT, coupled with green light exposure, can silence activity in these cells” and “Here, ArchT expression coupled with green light exposure leads to a decrease in resting membrane potential. This shows that ArchT+green light causes an increase in intracellular negativity, another measure that shows this method can decrease the activity of these treated cells.” (paragraph [0171]). The Specification also states, “Archaeorhodopsin (Arch) shown in gray silences pain-associated neurotransmission or generation via optical hyperpolarization with illumination” (para. [0021]), providing support for expression of light sensitive Arch protein stimulated by green light exposure. Thus, upon ex vivo exposure of transfected cells to stimulation with green light of ideal wavelength- which is 495-570 nm (para. [0051]) for the pump from Halorubrum sodomense (e.g, Arch),  the DRGs require more current for activation than non-transfected DRG neurons and exhibit decreased resting membrane potential leading to reduced activity of these treated cells and, ultimately, silencing spontaneously-active DRG neurons. 
Accordingly, the Specification merely supports expression of the light sensitive Arch protein under the control of a functional promoter in transfected DRG cells (e.g, an AAV8 vector carrying the CAGG-ArchT-GFP vector) that, when current is applied to the cells, leads to an increase in rheobase relative to a base control and a decrease in resting membrane potential resulting in decreased activity of these treated DRG cells. The Specification is completely silent about relieve of neuropathic pain in a subject merely by transducing  DRG cells without expressing light sensitive ArchT as claimed to increase intracellular negativity of DRG cells and, ultimately, silencing spontaneously-active DRG neurons. In fact, merely transduction of DRG neurons with an AAV vector by intrathecal injection does not guarantee expression of the encoded Arch because of AAV vector transduction’ unpredictability. To wit, the applicant is on as stating, “The mechanisms of AAV tropism are complex and not fully understood. The transduction efficiency of an AAV construct (capsid +promoter+ genetic payload) cannot be logically inferred from one cell type to another nor from one species to another. Neurons in the retina are entirely different cells than those in the DRG, and they exist in entirely different microenvironments… This immune microenvironment could contribute to an AAV capsid being more or less successful at transducing cells of the eye than cells of other parts of the body.” (page 11, 1st  para. of Applicants’ remarks filed on 5/25/2018 for Appl. 13/637,977).
Since each prospective embodiment, as well as future embodiments as the art progresses, would have to be empirically tested, undue experimentation would be required to practice the invention as it is claimed in its current scope. The specification provides inadequate guidance to do otherwise. 
Response to Applicants’ Arguments as they apply to rejection of claims 54, 56-58, 60, 62, 66-70 and 74-82   under 35 USC § 112, first  paragraph, enablement 
At pages 6-7 of Applicants’ remarks filed on 7/26/2022, Applicants essentially argue that “independent claim 54, on which all other claims depend, recites archaerhodopsin-3 (Arch). The application includes substantial explanation and disclosure, including working examples, related to and demonstrating the ability of exposing neurons expressing Arch to light of a wavelength to which Arch is responsive to inhibit neural activity (e.g. increase neurons' rheobase). See, for example, paragraphs [0007], [0021], [0023], [0032], [0033], [0040]-[0047], [0072], [0168]-[0l 71], and FIGs. 1, 3, 12, 13A, and 13B of the application as published.” Applicants’ arguments have been respectfully considered but have not been found persuasive.
With respect to applicants' argument that, " exposing neurons expressing Arch to light of a wavelength to which Arch is responsive to inhibit neural activity (e.g. increased neurons' rheobase and decreased resting membrane potential leading to reduced activity of DRG treated neurons ) " is not found persuasive because it is noted that the features upon which applicant relies (e.g, applying wavelength of light to the DRG neurons that activates Arch expression in transfected DRG neurons to increase rheobase, paragraphs [0170]-[0171]) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). This is the case here. The claims do not recite the wavelength of light applied to DRG  taught in the specification. 
***
35 USC § 112, first paragraph – Written Description
Claims 54, 56-58, 60, 62, 66-70 remain rejected and new claims 74-82 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention. This rejection has been modified as necessitated by amendment of the claims in the responses filed 6/17/2022.
The claims are broadly but reasonably interpreted as methods for relieving neuropathic pain in a subject comprising a genus of transfected dorsal root ganglion (DRG) neurons comprising AAV vectors comprising a polynucleotide encoding archaerhodopsin-3 (Arch), wherein the polynucleotide comprises a regulatory region driving expression Arch comprising at least one of a PPT promoter, a Scnl0a promoter or a TRPVl promoter, wherein there is not expression of the light sensitive Arch protein in DRG neurons and still said transfected DRG cells are able to relieve neuropathic pain. 
While the written description and enablement requirements are separate and generally separable requirements, the instant application fails to meet either requirement for essentially the same reasons, as set forth above.
Essentially, the Specification only supports transduction of DRG neurons with  AAV vector comprising a nucleic acid encoding the light sensitive Arch under the control of a promoter selected from the group consisting of PPT, Scnl0a and TRPVl (e.g, an AAV8 vector carrying the CAGG-ArchT-GFP vector) that, when current is applied to DRG neurons, leads to expressions of Arch resulting in an increase in rheobase relative to a base control and a decrease in resting membrane potential resulting in decreased activity of these treated DRG cells. This is a genus claim in term of any transduced DRG neuron with AAV vectors that do not express a light sensitive Arch protein under the control of the claimed promoters and yet leads to a decrease in DRG neurons’ resting membrane potential to relieve of neuropathic pain in a subject. The Specification only support expression of the Arch protein from the claimed AAV vectors. The Specification does not teach what domains of the transfected AAV vectors are sufficient for the relieving neuropathic pain in a subject when the light sensitive Arch protein is not expressed. This disclosure is not deemed to be descriptive of the complete structure of a representative number of species encompassed by the claims as one of skill in the art cannot envision all the transduced DRG neurons with  the claimed AAV vectors where DRG neurons exhibit the claimed activity. 
Therefore, the specification does not describe the transduced DRG neurons with the claimed  AAV vectors that do not require to express the light sensitive Arch protein under the transcriptional control of a promoter selected from the group consisting of PPT, Scnl0a and TRPVl in such full, clear, concise and exact terms so as to indicate that Applicant has possession of these transduced DRG neurons at the time of filing the present application.  Thus, the written description requirement has not been satisfied.
Response to Applicants’ Arguments as they apply to rejection of claims 54, 56-58, 60, 62, 66-70 and 74-82   under 35 USC § 112, first  paragraph, written description 
At pages 6-7 of Applicants’ remarks filed on 7/26/2022, Applicants essentially argue that “depending on claim 54, further recite different examples among these features. The application includes substantial written description support sufficient to demonstrate to a skilled person that the applicant was in possession of the application across the full scope of the claims. See, for example, See, for example, paragraphs [0007], [0008], [0021], [0023], [0030]-[0033], [0040]-[0047], [0072]-[0076], [0132], [0164], [0168]-[0l 71], and FIGs. 1, 3, 10-12, 12, 13A, and 13B of the application as published” Applicants’ arguments have been respectfully considered but have not been found persuasive.
As set forth in the paragraphs above, the Specification does not provide support for treatment of neuropathic pain in a subject merely by transducing  DRG cells without expressing light sensitive ArchT as claimed to increase intracellular negativity of DRG  and, ultimately, silencing spontaneously-active DRG neurons
Conclusion
Claims 54, 56-58, 60, 62, 66-70 and 74-82 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633